Citation Nr: 0712899	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  97-13 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residual conditions 
of a cerebrovascular accident (CVA). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residual conditions of a 
cerebrovascular accident. 

In April 2006, the Board remanded the claim to provide the 
opportunity for a hearing as requested; and in September 
2006, the veteran testified before the Board sitting at the 
RO by videoconference from a VA benefits office in Albany, 
New York.  


FINDING OF FACT

The veteran's carotid artery occlusions, cerebrovascular 
accident, and subsequent residual conditions first manifested 
many years after service, are not related to any aspect of 
service, and are not secondary to service-connected 
peripheral vascular disease of the lower extremities.  


CONCLUSION OF LAW

The criteria for service connection for the residual 
conditions of a cerebrovascular accident have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.328, 20.901 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, May 2003, and 
May 2004; a rating decision in July 1996; a statement of the 
case in April 1997; and supplemental statements of the case 
in September 1999 and April 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2004 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA provided immediate and follow-up medical care and has 
obtained medical opinions.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an Army communications specialist 
including service in the Republic of Vietnam.  He also served 
in the New York Army National Guard from 1974 to 1976 and 
from 1981 to 1985.   He contends that his carotid artery 
occlusions, cerebrovascular accidents (CVAs), and associated 
residual conditions are secondary to a service-connected 
circulatory impairment of the lower extremities.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including brain thrombosis).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service medical records are silent for any symptoms, 
treatment, or diagnoses of any brain thromboses, arterial 
occlusions, or cerebrovascular accidents.  

In a January 1965 induction physical examination history, the 
veteran stated that he had undergone an appendectomy prior to 
service.  In a December 1966 discharge examination, a 
physician noted that the veteran had undergone surgery at a 
field hospital in Vietnam to correct a small bowel 
obstruction secondary to a Meckel's diverticulum.  The 
clinical records of the surgery are not in the file, but 
military transfer records showed that the veteran was 
hospitalized from September to November 1966 in Saigon and 
from November 1966 to February 1967 in Japan.   

In November 1966, a physician at the military hospital in 
Japan noted that the veteran had a history of adhesions from 
the appendectomy that led to a bowel obstruction.  After the 
surgery in the field, the veteran arrived in Japan with a 
surgical wound infection that promptly healed.  However, the 
veteran complained of left leg and groin pain and was unable 
to extend his left knee.  The physician suspected 
thrombophebitis and successfully treated the veteran with 
traction and medication.  The physician diagnosed myositis of 
the left hip.  In February 1978, a physician noted that there 
was no remaining significant disease and that the veteran was 
asymptomatic on discharge.  

The veteran was hospitalized at a VA facility for four weeks 
from December 1967 to January 1968.  He had experienced 
periodic drainage from the surgical wound since March 1967.  
In a detailed report, the VA attending physician noted that 
the veteran had additional surgery to correct the drainage, 
but he noted no recurrence of any left leg discomfort or any 
circulatory abnormalities.  

In January 1985, a VA contract physician did not review the 
file or service medical records but noted historically that 
the veteran's bowel surgery in service included nerve damage 
to the lower extremities with paralysis and deep vein 
thrombosis of the left leg.  He noted the veteran's current 
symptoms of cramp like pains in the left leg when walking, 
intermittent swelling of the left leg and foot, and 
varicosities of the left thigh and calf.  On examination, the 
physician noted discolorations secondary to stasis 
dermatitis, a prominent venous pattern in several locations, 
and a non-tender cord-like structure on the posterior side of 
the left leg.  There were no ulcerations or neurological 
deficits.  The physician diagnosed a circulatory impairment 
of both lower extremities with venous insufficiency most 
likely a complication of intestinal surgery in 1966.  He 
concluded that deep vein thrombosis was directly connected to 
the small bowel surgery since the symptoms appeared 
immediately after surgery.  The RO granted service-connection 
for a circulatory impairment of the lower extremities in 
March 1985.  

In July 1985, the veteran was hospitalized at a VA facility 
for a workup for chronic venous stasis.  Venograms showed no 
deep vein thrombosis in either leg.  However, the 
interpreting physician noted drainage from the right to the 
left iliac veins of the pelvis.  He stated that it was 
related to vascular reconstruction surgery conducted in 
service as the result of gunshot wounds.  However, the Board 
notes that service medical records showed no gunshot wounds 
or vascular reconstruction surgery.  During a weekend leave 
from the hospital, the veteran experienced leg cramps.  
Physicians considered a venous ligation procedure but 
cancelled it because of the possibility of superficial 
phlebitis or thrombophlebitis.  The veteran was treated with 
medication. 

In March 1986, a VA examiner noted chronic stasis dermatitis 
and venous stasis changes in both calves.  In October 1988, a 
VA examiner noted continued venous stasis and phlebitis with 
pain on exertion.  In November 1989, a VA examiner noted the 
history of mild venous stasis but that there were no areas of 
tenderness, active phlebitis, or functional disability.  In a 
December 1992 letter, a VA vascular surgeon stated that the 
veteran underwent lumbar sympathectomies to relieve pain in 
the lower legs from reflex sympathetic dystrophy of the blood 
circulation caused by an abdominal gunshot wound in Vietnam.  
In September 1993, a VA physician noted some improvement in 
the left leg, but pain and coldness persisting in the right 
leg.  There was no edema, ulcerations, or obvious varicose 
veins.  

In November 1995, the veteran was hospitalized at a VA 
facility for symptoms of an abrupt onset of left-sided 
weakness, slurred speech, and multiple falls.  The attending 
physician noted the veteran's history of infected, 
superficial varicose veins and an abdominal gunshot wound.  
He noted that a computed tomography (CT) scan showed an old 
right frontal stroke and right frontalparietal stroke.  A 
magnetic resonance image (MRI) showed a right subacute 
cerebral cortical non-hemorrhagic infarct.  Non-invasive 
carotid studies showed occlusion of the right internal 
carotid artery and 40-60 percent stenosis of the left 
internal carotid artery.  Electrocardiogram was normal with 
no obvious cardiac sources of emboli.  The veteran was 
treated with medication and physical therapy for 
approximately six weeks.  In February 1996, the veteran 
sought treatment for symptoms of a second CVA.  Tests showed 
recurrent carotid occlusion and stenosis.  The records showed 
that the veteran received continued treatment with medication 
and physical therapy with follow-up examinations by his 
physician in April 1996, October 1996, April 1997, and 
October 1997.  The physician made no mention of a 
relationship between the veteran's lower leg circulatory 
condition and his stroke and carotid artery occlusions in any 
of his reports. 

In July 1996, a VA physician reviewed the claims file 
including service and post-service medical records.  He noted 
that the veteran underwent abdominal surgery in service to 
correct adhesions from an earlier appendectomy.  There were 
no gunshot wounds.  The physician noted that the veteran 
developed post-operative myositis of the left hip and deep 
vein thrombosis of the left leg that were resolved at the 
time.  He noted the occurrence of a cerebrovascular accident 
in 1995 and stated that the CVA was arterial in nature and 
not related to a venous vascular insufficiency of the lower 
legs.  

In an April 1999 RO hearing, the veteran stated that he 
required abdominal surgery in Vietnam because he had been 
poisoned and that he underwent extensive removal of his 
bowel.  He suggested that arteries in his leg were "nicked" 
during the surgery.   He further stated that the physician 
who performed his vascular surgery told him that the strokes 
were related to "a vascular problem."  His testimony did 
not make clear whether the physician was a military 
physician, the attending physician who conducted his follow-
up treatment, or the hospital's Chief of Vascular Surgery.  
It was also not clear whether "vascular problem" referred 
to the venous deficits in the lower legs or to his carotid 
occlusions.  

In December 1999, the Chief of Vascular Surgery stated that 
he could not comment on the relationship between the 
veteran's CVAs and his lower extremity venous insufficiencies 
because he did not have information on the exact nature of 
his service-connected lower leg condition.  In January 2004, 
the Chief reviewed the entire claims file and noted that the 
veteran's lower leg venous insufficiency was related to deep 
vein thrombosis.   There was no evidence to support a 
diagnosis of a hypercoagulative state.  He stated that there 
was no evidence to support a claim that the veteran's right 
brain stroke, right carotid artery occlusion, and left 
carotid artery stenosis were in any way related to the 
service-connected circulatory impairment of the lower 
extremities.  

The Board concludes that service connection for the residual 
conditions of a CVA is not warranted.  There is no evidence 
of the development of carotid arterial occlusions, stenosis, 
or any other arterial circulatory condition in service.  The 
first manifestations of an arterial deficits and CVA were in 
1995, many years after service.  

The veteran did have an episode of lower left leg pain and 
stiffness several months after abdominal surgery in service.  
Although the symptoms resolved and were diagnosed as myositis 
of the left hip, a VA physician in 1985 stated that later 
episodes of deep vein thrombosis in the legs were related to 
the abdominal surgery in service.  The Board notes, however, 
that the veteran stated on one occasion that his abdominal 
surgery was because he was poisoned and that on other 
occasions he stated to physicians that his surgery was 
because of a gunshot wound.  Neither was consistent with the 
military records, nor was there any evidence of major bowel 
dissection, damage to nerves, or any vascular reconstruction 
associated with surgery to correct a Mechel's diverticulum.  

The Board places great probative weight on the statements of 
two physicians, one of whom is the Chief of Vascular Surgery 
at a VA Medical Center.  Both noted review of the entire 
record and stated that the veteran's arterial deficits and 
CVAs were not related to his lower leg vascular condition. 

The veteran contends that the determination of a possible 
nexus between residuals of the CVAs and his service-connected 
lower leg condition requires an independent medical opinion.  
The Board does not agree.  There is competent medical 
evidence from two physicians, one of whom is a chief of 
service in the relevant area of specialization.  Both 
indicated that there is no relationship between the two 
conditions, even though the conditions manifest generally in 
the circulatory system.  There is no competent medical 
opinion to the contrary.  The veteran's attending physician 
for treatment following the CVAs noted his awareness of the 
lower leg conditions in his reports but also made no 
statement regarding any relationship.  Furthermore, the Board 
does not consider the veteran's condition to be obscure, 
complex, or medically controversial; therefore, an 
independent medical opinion is not warranted.  38 C.F.R. 
§ 3.328, 20.901. 

The weight of the credible evidence demonstrates that the 
veteran's current residual conditions of a cerebrovascular 
accident first manifested many years after service and are 
not related to his active service and are not secondary to a 
venous insufficiency of the lower extremities.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for the residual conditions of a 
cerebrovascular accident is denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


